                             UNITED STATES DISTRICT COURT
                                                                                  FILED
                             EASTERN DISTRICT OF TENNESSEE                            OCT O9 2018
                                 GREENEVILLE DIVISION
                                                                             _ ~JerK, U.S. District Court
                                                                             Eastern District of Tennessee
                                                                                    At Greeneville
 UNITED STATES OF AMERICA                                 )
                                                          )
                                                          )           2:18-CR- 1\.(0
         v.                                               )           JUDGE~
                                                          )
 ANDREW ASSAD,                                            )           TOBE SEALED
 PETER BOLOS,                                             )
 MICHAEL PALSO,                                           )
 SYNERGY PHARMACY SERVICES INC.,                          )
 PRECISION PHARMACY MANAGEMENT LLC,                       )
 LARRY EVERETT SMITH,                                     )
 ALPHA-OMEGA PHARMACY LLC,                                )
 GERMAINE PHARMACY INC.,                                  )
 ERX CONSULTANTS LLC                                      )
   dba ZOETIC PHARMACY,                                   )
 TANITH ENTERPRISES LLC                                   )
   dba MEDVEST MANAGEMENT SERVICES,                       )
       and                                                )
 ULD WHOLESALE GROUP LLC                                  )



                                       MOTION TO SEAL

       COMES NOW, the United States of America, by and through the United States Attorney

for the Eastern District of Tennessee, and hereby moves to seal all documents in this case,

including the Motion to Seal, until such time as the defendants have made an initial appearance

before the court, at which time the file may be unsealed unless the court otherwise orders. The

sealing of this file should not prevent disclosure of the indictment to duly authorized law

enforcement officers or the United States Marshals for purposes of arrest or apprehension of the

named defendants.



       Respectfully submitted, this the 9th day of October, 2018,



                                            Page 1 of 2
          J. DOUGLAS OVERBEY
          United States Attorney



  BY:     s/Timothy C. Harker
          Timothy C. Harker
          Assistant U.S. Attorney



  BY:    s/David L. Gunn
         David L. Gunn
         Assistant U.S. Attorney




Page 2 of 2
